860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Delmer TACKETT, Petitioner,v.IN COAL INCORPORATED COAL COMPANY;  Old Republic Companies;Director, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondent
No. 88-3053.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1988.

1
Before MERRITT and RYAN, Circuit Judges, and JOHN W. POTTER, District Judge.*

ORDER

2
On appeal from a judgment of the Secretary of Labor affirming the decision of the Benefits Review Board,


3
This cause came on to be heard on the record compiled before the Secretary, the record of the Benefits Review Board, and the briefs and oral argument of the parties.  Upon due consideration thereof the Court concludes that the findings and decision of the Benefits Review Board are supported by substantial evidence on the record as a whole.


4
IT IS ORDERED that the decision of the Benefits Review Board in this case be, and it hereby is, AFFIRMED.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation